Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, 6-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0176677 (Mizuguchi et al.) (hereinafter “Mizuguchi’677”).
Regarding claim 1, Figs. 1-6D show an imaging device comprising: 
a first media roller assembly (including R1, 160 and 191) to provide a first path for duplex printing; and 
a media duplexing apparatus (including R1, R2, 182 and 192) to provide a second path for duplex printing, the second path being longer than the first path, the media duplexing apparatus including: 
a second media roller assembly (181); and 

a first position (solid-line position in Fig. 1) to route a medium over the first path through the first media roller assembly (including R1, 160 and 191), when the medium of a size equal to or smaller than a threshold size is being duplex printed; and 
a second position (Fig. 6B) to route a medium over the second path through the second media roller assembly (181), when the medium of a size larger than the threshold size is being duplex printed.  
Regarding claim 2, Figs. 1-6D show a media identifying engine (including 101) to: 
determine a size of the medium to be printed; and 
determine whether the medium is to be duplex printed.  
Regarding claim 3, Figs. 1-6D show an actuator (189) coupled to the media identifying engine (including 101) and the media diverter (183), wherein the media identifying engine (including 101) is to operate the actuator (189) to: 
actuate the media diverter (183) to the first position (solid-line position in Fig. 1), when the medium of the size equal to or smaller than the threshold size is determined for being printed; and 
actuate the media diverter (183) to the second position, when the medium of the size larger than the threshold size is determined for being the duplex printed.  
Regarding claim 4, Figs. 1-6D show that the media identifying engine (including 101) is to operate the actuator to: WO 2019/147242PCT/US2018/015193 20 
move the media diverter (183) to the first position (solid-line position in Fig. 1), when printing a first side of the medium of the size larger than the threshold size; and 
Regarding claim 6, Figs. 1-6D show that the media duplexing apparatus further comprises a motor (187) coupled to the second media roller assembly (181) to drive the second media roller assembly (181).  
Regarding claim 7, Figs. 1-6D show an imaging device comprising: 
a printing unit (including 102); 
a first media source (including 103); 
a first media roller assembly (110); and 
a media duplexing apparatus (including 180 and 190) including: 
a second media roller assembly (181); and 
a media diverter (183), the media diverter (183) being movable to: 
a first position (solid-line position in Fig. 1) to receive a medium from the first media source (including 103) and route the medium through the first media roller assembly (110) towards the printing unit (including 102), when the medium of a size equal to or smaller than a threshold size is being printed; and 
a second position (Fig. 6B) to receive a medium from the first media source (including 103) and route the medium through the second media roller assembly (181), when the medium of a size larger than the threshold size is being duplex printed.  
Regarding claim 9, Figs. 1-6D show a media identifying engine (including 101) to: 
determine a size of the medium to be printed; and 
determine whether the medium is to be duplex printed.  

actuate the media diverter (183) to the first position (solid-line position in Fig. 1) when the medium of the size equal to or smaller than the threshold size is determined for being printed; and 
actuate the media diverter (183) to the second position (Fig. 6B) when the medium of the size larger than the threshold size is determined for being the duplex printed.  
Regarding claim 11, Figs. 1-6D show that the media identifying engine (including 101) is to operate the actuator to: 
move the media diverter (183) to the first position (solid-line position in Fig. 1), when printing a first side of the medium of the size larger than the threshold size; and move the media diverter (183) to the second position (Fig. 6B), when printing a second side of the medium of the size larger than the threshold size.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi’677 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0087877 (Nishimura) (hereinafter “Nishimura”).  Regarding claim 5, Mizuguchi’677 teaches most of the limitations of this claim including the first media roller assembly (including R1, 160 and 191) and the second media roller assembly (181), but does not show a gear assembly, as claimed.  
Nishimura shows that it is well-known in the art to provide an imaging device (Fig. 2) with a gear assembly (Figs. 6A-6B) to couple a first media roller assembly (including 65, 45, 46 and 66) with a second media roller assembly (including 60 and 61), wherein the first media roller assembly (including 65, 45, 46 and 66) is to drive the second media roller assembly (including 60 and 61) through the gear assembly (Figs. 6A and 6B).  Numbered paragraph [0006] explains that this arrangement can reduce the number of motors to thereby reduce overall size and cost of the imaging device.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Mizuguchi’677 apparatus with a gear assembly that allows the first media roller assembly to drive the second media roller assembly, for the purpose of reducing the number of motors, thereby reducing the size and cost of the imaging device, as taught by Nishimura.  
4.	Claims 8, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi’677 in view of U.S. Patent Application Publication No. Mizuguchi’701”).  With regard to claim 8, Mizuguchi’677 teaches most of the limitations of this claim including the media diverter (183), but does not show a second media source, as claimed.  
Mizuguchi’701 shows that it is well-known in the art to provide an imaging device (Fig. 11) with first and second media sources (S and 210, respectively in Fig. 11), for the purpose of allowing sheets to be provided automatically from the first media source (S) or manually from the second media source (210).  Figure 11 also shows that a media diverter (151) is movable to a first position to route a medium from the second media source (210) towards a printing unit (30).  This occurs when media diverter (151) routes sheets into a duplex path (including 182 and 181) back to printing unit (30).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Mizuguchi’677 apparatus with a second media source, for the purpose of allowing sheets to be provided manually from the second media source, as taught by Mizuguchi’701.  
Regarding claim 12, Figs. 1-6D of Mizuguich’677 show an imaging device comprising: 
a printing unit (including 102); 
a first media source (including 103); 
a first media roller assembly (110 or unnumbered rollers above 110); and 
a media duplexing apparatus including: 
a second media roller assembly (including 160 and 191); and 
a media diverter (183), wherein the media diverter (183),WO 2019/147242PCT/US2018/015193 22in a first position (solid-line position in Fig. 1), is to receive a medium from the first media source (including 103) Mizuguchi’677 teaches most of the limitations of claim 12 including the media diverter (183) that can move to first and second positions (solid-line position in Fig. 1 and position shown in Fig. 6B, respectively), but Mizuguchi’677 does not show that in the second position (Fig. 6B), the media diverter (183) is to route a medium from a second media source, as claimed.
Mizuguchi’701 shows that it is well-known in the art to provide an imaging device (Fig. 11) with first and second media sources (S and 210, respectively), for the purpose of allowing sheets to be provided automatically from the first media source (S) or manually from the second media source (210).  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the Mizuguchi’677 apparatus with a second media source, for the purpose of allowing sheets to be provided manually from the second media source, as taught by Mizuguchi’701.  Providing the apparatus of Mizuguchi’677 with a second media source, in a manner as taught by Mizuguchi’701, results in the media diverter (183) of Mizuguchi’677 in the second position (position in Fig. 6B), routing a medium from the second media source towards the printing unit (102), bypassing the first media roller assembly (110 or unnumbered rollers above 110) and the second media roller assembly (including 160 and 191), as claimed.   
Regarding claim 13, Figs. 1-6D of Mizguchi’677 show that the media duplexing apparatus further comprises a biasing element (189) coupled to the media diverter 
Regarding claim 15, Figs. 1-6D show that the media duplexing apparatus further comprises a motor (numbered paragraph [0075]) coupled to the second media roller assembly (including 160 and 191) to drive the second media roller assembly (including 160 and 191).
5.	Claim 14, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi’677 in view of Mizuguchi’701 as applied to claim 12 above, and further in view of Nishimura.  Regarding claim 14, Mizuguchi’677 in view of Mizuguchi’701 teaches most of the limitations of this claim including the first media roller assembly (110 or unnumbered rollers above 110) and the second media roller assembly (including 160 and 191), but does not show a gear assembly, as claimed.  
Nishimura shows that it is well-known in the art to provide an imaging device (Fig. 2) with a gear assembly (Figs. 6A-6B) to couple a first media roller assembly (including 60) with a second media roller assembly (including 45), wherein the first media roller assembly (including 60) is to drive the second media roller assembly (including 45) through the gear assembly (Figs. 6A and 6B).  Numbered paragraph [0006] explains that this arrangement can reduce the number of motors to thereby reduce overall size and cost of the imaging device.  It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the apparatus of Mizuguchi’677 in view of Mizuguchi’701 with a gear assembly that allows the first media roller assembly to drive the second media roller assembly, for the purpose of reducing the number of motors, thereby reducing the size and cost of the imaging device, as taught by Nishimura.  
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653